Detailed Action
	This action is responsive to a continuation application filed on 4/29/2021 with acknowledgement that this application is a CON of 16/664,048 and claims a priority date of 10/26/2018 to US Provisional Application 62/751,148. 
	Claims 21-40 are currently pending.  Claims 1-20 are cancelled.  Claims 21 and 39 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2021, 6/3/2021, 12/23/2021, and 1/20/2022 were filed on or after the application filing date of 4/29/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both a body and a gun body (Paragraph 0063.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes 
Specification
The disclosure is objected to because of the following informalities: 
The term “the body” in Paragraphs 0006 and 0038 of the Specification lacks proper antecedent basis.  It is not clear if “the body” is the same as “a cartridge body” from Paragraph 0006, “a chamber body” from Paragraph 0004, or if it is something else.
In Paragraph 0038 “Pins 44 prevent the lever from damaging mounting head 18” should be revised to “Pins 44 prevent the lever arm from damaging mounting head 18” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Objections
Claims 21-23, 25, 27, 34-36, and 38-40 are objected to because of the following informalities:
In Claim 21 Line 3, “shifting a fluid cartridge” should be revised to “shifting the fluid cartridge” to ensure proper antecedent basis.
In Claim 22 Line 7, “the first fluid inlet” should be revised to “the first inlet” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claim.
In Claim 22 Line 9, “the first port” should be revised to “the first material port” to ensure proper antecedent basis.
In Claim 22 Line 10, “the second port” should be revised to “the second material port” to ensure proper antecedent basis. 
In Claim 23 Line 2, “with purge port” should be revised to “with a purge port” to ensure proper grammar and proper antecedent basis. 
In Claim 25 Line 6, “wherein central extension” should be revised to “wherein the central extension” to ensure proper grammar and proper antecedent basis.
In Claim 27 Line 3, “the head” should be revised to “the head of the mix chamber” to ensure proper antecedent basis. 
In Claim 34 Line 2, “mounting head;” should be revised to “mounting head; and” to correct an apparent scrivener’s error.
In Claim 35 Line 4, “the first fluid inlet” should be revised to “the first inlet” to ensure proper antecedent basis.  
In Claim 36 Lines 7-9, “securing the second fluid cartridge to the mounting head by the retaining cap extending over the second fluid cartridge and connected to the mounting head” should be revised to “securing the second fluid cartridge to the mounting head by having the retaining cap extended over the second fluid cartridge and connected to the mounting head” or something else to ensure proper grammar.
In Claim 38 Lines 4-5, “the lever arm braced against the pin” should be revised to “with the lever arm braced against the pin” or something else to ensure proper grammar.
In Claim 39 Line 3, “a plural component sprayer” should be revised to “the plural component sprayer” to ensure proper antecedent basis.
In Claim 40 Line 1, “the first cartridge” should be revised to “the first fluid cartridge” to ensure proper antecedent basis. 
In Claim 40 Line 2, “pulls first cartridge” should be revised to “pulls the first fluid cartridge” to ensure proper antecedent basis and proper grammar.
In Claim 40 Lines 2-3, “a mixing chamber” should be revised to “a mix chamber” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 Line 2 states, “aligning a third post of the fluid cartridge with purge port in the fluid cartridge”, which is not supported by the description which states “Purge post 60 extends into a purge air port, such as purge port 136 (shown in FIGS. 3A and 3B), formed in chamber wall 38 of mounting head 18. Purge post 60 receives purge air from mounting head 18” in Paragraph 0038 of the Specification.  Furthermore, Figure 3B does not show the purge port as being part of the fluid cartridge but rather shows the purge port as being part of the mounting head.  For the purpose of examination, Claim 23 Line 2 will be interpreted to state, “aligning a third post of the fluid cartridge with a purge port in the mounting head”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite because Claim 25 Lines 2-3 state, “shifting a central extension of the fluid cartridge into a central bore extending axially through the fluid head” and there is improper antecedent basis for “the fluid head” in the claim.  It is not clear if “the fluid head” in Claim 25 is the same as “the mounting head” from Claim 22 from which Claim 25 depends, or if “the fluid head” is something else.  A similar rejection applies to Claim 26, Claim 28, and Claim 29.  For the purpose of examination, each instance of “the fluid head” in Claims 25-26 and 28-29 will be interpreted as “the mounting head”.
Claims 26-27 depend on Claim 25, therefore Claims 26-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 25 is indefinite.
Claim 27 depends on Claim 26, therefore Claim 27 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 26 is indefinite.

Claim 40 is indefinite because Claim 40 Lines 7-8 state, “passing the second fluid chamber over the mix chamber” and there is improper antecedent basis for “the second fluid chamber” in the claim.  It is not clear what the “the second fluid chamber” is, and no “fluid chamber” is mentioned in the specification.  It appears that there may be a scrivener’s error in Claim 40 Lines 7-8.  For the purpose of examination, Claim 40 Lines 7-8 will be interpreted to state “passing the second fluid cartridge over the mix chamber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-30 and 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0320110 A1 to Brose et al. (“Brose”).
As to Claim 21, Brose discloses a method (See Annotated Fig. 16 for a main interpretation applied to dependent Claims 21-22, 25-36, and 40, also See Annotated Fig. 16-Alt showing an alternative interpretation applied to dependent Claims 21-24 and Claims 37-38) of mounting a fluid cartridge (See Annotated Fig. 12, and Paragraphs 0123-0129, the fluid cartridge consists of #17 and #18 integrated 
shifting a fluid cartridge (See Annotated Figs. 16 and 16-Alt) axially along an axis (See Annotated Figs. 16 and 16-Alt) such that a first inlet of the fluid cartridge (See Fig. 16, the first fluid inlet is on #17a “connector”, See Paragraph 0125) interfaces with a first material port (See Paragraphs 0040 and 0126, a first material port is an “air channel”) of a mounting head (Fig. 15 #3 “head”) of the plural component sprayer and such that a second fluid inlet (See Paragraphs 0040 and 0125, a second fluid inlet is on #17b “connector”, in the alternative interpretation, the second fluid inlet is the paint inlet shown in Annotated Fig. 12) of the fluid cartridge interfaces with a second material port (See Paragraph 0126, a second material port is another “air channel”, in the alternative interpretation, the second material port is shown in Annotated Fig. 16-Alt) of the mounting head; and
securing the fluid cartridge to the mounting head by a retaining cap (Fig. 16 #33 “air nozzle”) extending over the fluid cartridge and connected to the mounting head (See Annotated Fig. 15).
As to Claim 22, in reference to the method of Brose as applied to Claim 21 above (See Annotated Figs. 16 and 16-Alt), Brose further discloses wherein shifting the fluid cartridge along the axis such that the first inlet of the fluid cartridge interfaces with the first material port of the mounting head of the plural component sprayer and such that the second fluid inlet of the fluid cartridge interfaces with the second material port of the mounting head comprises: 

shifting the fluid cartridge axially such that the first post extends into the first port and such that the second post extends into the second port (See Annotated Figs. 16 an 16-Alt showing the fluid cartridge prior to shifting, See Annotated Fig. 15 showing the fluid cartridge after shifting). 
As to Claim 23, in reference to the method of Brose as applied to Claim 22 above (See Annotated Fig. 16-Alt), Brose further discloses comprising: 
aligning a third post (Paragraph 0125, #17b) of the fluid cartridge with purge port in the fluid cartridge (See Paragraph 0126, a purge port is another “air channel”, which is understood supplies air that can purge #17b of contaminants); and 
shifting the third post into the purge port as the fluid cartridge shifts axially (See Annotated Fig. 16-Alt showing the fluid cartridge prior to shifting, See Annotated Fig. 15 showing the fluid cartridge after shifting).
As to Claim 24, in reference to the method of Brose as applied to Claim 23 above (See Annotated Fig. 16-Alt), Brose further discloses comprising: 
flowing a first component material (Paragraph 0125 “air”) into the fluid cartridge from the mounting head through the first post (See Paragraph 0022); 
flowing a second component material (Paragraph 0124 “the material to be sprayed”) into the fluid cartridge from the mounting head through the second post (See Annotated Fig. 15 and Paragraph 
flowing compressed air into the fluid cartridge from the mounting head through the third post (See Paragraph 022).
As to Claim 25, in reference to the method of Brose as applied to Claim 22 above (See Annotated Fig. 16), Brose further discloses comprising: 
shifting a central extension (See Annotated Fig. 12) of the fluid cartridge into a central bore extending axially through the fluid head (See Annotated Figs. 16 and 15, based on the size and location of the central extension shown in Annotated Fig. 12 and based on the location of surrounding components and threads it is apparent that at least part of the central extension is shifted into the central bore), wherein the central extension at least partially defines a cartridge bore (See Annotated Fig. 12) extending axially through the fluid cartridge (See Annotated Fig. 12); 
wherein the fluid cartridge includes a cartridge body (See Annotated Fig. 12, the cartridge body is part of #17 including #17d but not including #17a or #17b) having a first axial end (See Annotated Fig. 12) and a second axial end (See Annotated Fig. 12), and wherein central extension, the first post, and the second post each extend axially from the second axial end (See Annotated Fig. 12, the first post and the second post extend in one axial direction from the second axial end, and the central extension extends in an opposite axial direction from the second axial end).
As to Claim 26, in reference to the method of Brose as applied to Claim 25 above (See Annotated Fig. 16), Brose further discloses comprising: 
shifting the fluid cartridge over a mix chamber (See Annotated Fig. 12, the mix chamber includes #15 “tube” and #19 “needle”, See Paragraph 0042 which discloses the fluid cartridge being shifted over #15, the mix chamber contains paint, and paint is a mix of substances) extending through the central bore of the fluid head (See Annotated Fig. 15, based on the location and relative size of the mix chamber 
As to Claim 27, in reference to the method of Brose as applied to Claim 26 above (See Annotated Fig. 16), Brose further discloses comprising:
connecting an air cap (See Annotated Figs. 15 and 16) to a head of the mix chamber, wherein the mix chamber extends through the cartridge bore such that the head is disposed outside of the cartridge bore beyond the first axial end (See Annotated Fig. 12 and Annotated Fig. 15).
As to Claim 28, in reference to the method of Brose as applied to Claim 21 above (See Annotated Fig. 16), Brose further discloses comprising: 
shifting the fluid cartridge over a mix chamber (See Annotated Fig. 12, the mix chamber includes #15 “tube” and #19 “needle”, See Paragraph 0042 which discloses the fluid cartridge being shifted over #15, the mix chamber contains paint, and paint is a mix of substances) extending through a central bore (See Annotated Fig. 16) of the fluid head (See Annotated Fig. 15, based on the location and relative size of the mix chamber it is apparent that the mix chamber extends through the central bore of the fluid head) such that at least a portion of the mix chamber is disposed within a cartridge bore through the fluid cartridge (See Annotated Fig. 16).
wherein the central bore and the cartridge bore are aligned on the axis (See Annotated Figs. 12 and 16).
As to Claim 29, in reference to the method of Brose as applied to Claim 21 above (See Annotated Fig. 16), Brose further discloses wherein shifting the fluid cartridge along the axis such that the first inlet of the fluid cartridge interfaces with the first material port of the mounting head of the plural component sprayer and such that the second fluid inlet of the fluid cartridge interfaces with the second material port of the mounting head comprises: 

As to Claim 30, in reference to the method of Brose as applied to Claim 29 above (See Annotated Fig. 16), Brose further discloses wherein securing the fluid cartridge to the mounting head by the retaining cap extending over the fluid cartridge and connected to the mounting head comprises:
connecting the retaining cap to the chamber wall to secure the fluid cartridge within the receiving chamber (See Annotated Fig. 15, Annotated Fig. 16, and Paragraph 0126).
As to Claim 33, in reference to the method of Brose as applied to Claim 21 above (See Annotated Fig. 16), Brose further discloses wherein securing the fluid cartridge to the mounting head by the retaining cap extending over the fluid cartridge and connected to the mounting head includes rotating the retaining cap about the axis (See Annotated Fig. 15, Annotated Fig. 16, and Paragraph 0126, the retaining cap is rotated about the axis when threads on #13 that are part of #33 are secured to threads #3c on #3).
As to Claim 34, in reference to the method of Brose as applied to Claim 23 above (See Annotated Fig. 16), Brose further discloses engaging interfaced threading on the retaining cap and the mounting head by rotating the retaining cap about the axis (See Paragraph 0126).
As to Claim 35, in reference to the method of Brose as applied to Claim 21 above (See Annotated Fig. 16), Brose further discloses comprising: 
disconnecting the retaining cap from the mounting head (See Paragraph 0093 that discloses replacing the cartridge, See Annotated Figs. 15 and 16, See Paragraph 0125 disclosing that #33 has a detachable connection to #3, thus replacing the cartridge includes disconnecting the retaining cap from the mounting head); 

As to Claim 36, in reference to the method of Brose as applied to Claim 35 above (See Annotated Fig. 16), Brose further discloses comprising: 
shifting a second fluid cartridge (Paragraph 0093 “new and clean cartridge”) axially along the axis such that a first inlet of the second fluid cartridge interfaces with the first material port of the mounting head and such that a second fluid inlet of the second fluid cartridge interfaces with the second material port of the mounting head (See Annotated Figs. 16, the second fluid cartridge has the same structure as the removed fluid cartridge); and
securing the second fluid cartridge to the mounting head by the retaining cap extending over the second fluid cartridge and connected to the mounting head (See Paragraph 0126 and Annotated Fig. 15).
As to Claim 37, in reference to the method of Brose as applied to Claim 21 above (See Annotated Fig. 16-Alt), Brose further discloses comprising:
engaging the fluid cartridge with a lever arm (Fig. 6 #22 “trigger bar”) and bracing the lever arm against the mounting head (See Annotated Fig. 16-Alt, the trigger bar is braced against the mounting head by a fastener); and 
exerting an axial force on the fluid cartridge by the lever arm to shift the fluid cartridge axially away from the mounting head (See Paragraph 0052, when the lever arm is pulled back a portion of the fluid cartridge that is #19 is pulled axially in a direction that points towards the mounting head, and 
As to Claim 38, in reference to the method of Brose as applied to Claim 37 above (See Annotated Fig. 16-Alt) Brose further discloses wherein engaging the fluid cartridge with the lever arm and bracing the lever arm against the mounting head comprises: 
inserting the lever arm between a pin (Fig. 6 #19 “paint needle”) disposed in a slot of the mounting head (See Annotated Fig. 16-Alt, the goes into the slot of the mounting head) and a projection of the fluid cartridge (Fig. 6 #5 “tube”) that is disposed in the slot (See Fig. 15 and Annotated Fig. 16-Alt, the projection of the fluid cartridge and the pin #19 are both at least partially disposed in the slot of the mounting head), the lever arm braced against the pin (See Annotated Fig. 6, the lever arm is braced against #19).
As to Claim 39, Brose discloses a method of replacing a fluid cartridge of a plural component sprayer (See Annotated Figs. 15 and 16), the method comprising: 
disconnecting a retaining cap (Fig. 16 #33 “air nozzle”) from a mounting head (Fig. 15 #3 “head”) of a plural component sprayer (See Annotated Figs. 15 and 16); 
shifting a first fluid cartridge (See Annotated Fig. 12, and Paragraphs 0123-0120, the fluid cartridge consists of #17 and #18 integrated together and without the mix chamber shown in Annotated Fig. 12) in a first direction (See Annotated Fig. 16) along an axis (See Annotated Fig. 16) such that a first post (Fig. 16 #17a) of the first fluid cartridge is removed from a first material port (See Paragraphs 0040 and 0126, a first material port is an “air channel”) of the mounting head and such that a second post (Paragraph 0125 “#17b”) of the first fluid cartridge is removed from a second material port of the mounting head (See Paragraphs 0040 and 0126, a second material port is another “air channel”), the first post of the first fluid cartridge including a first fluid inlet of the first fluid cartridge and the second 
aligning a second fluid cartridge (Paragraph 0093 “new and clean cartridge”) with the mounting head and shifting the second fluid cartridge in a second direction along the axis opposite the first direction such that a first post of the second fluid cartridge extends into the first material port and such that a second post of the second fluid cartridge extends into the second material port (See Paragraph 0093 and Annotated Figs 15 and 16, a process for installing the first fluid cartridge matches a process for installing the second fluid cartridge); 
connecting the retaining cap with the mounting head to retain the second fluid cartridge on the mounting head (See Paragraph 0126 and Annotated Fig. 15).

    PNG
    media_image1.png
    882
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1021
    967
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    874
    847
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    840
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    840
    714
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brose.
Regarding Claims 31-32, the method of Brose as applied to Claim 29 above does not further disclose wherein shifting the fluid cartridge along the axis such that the first inlet of the fluid cartridge interfaces with the first material port of the mounting head of the plural component sprayer and such that the second fluid inlet of the fluid cartridge interfaces with the second material port of the mounting head further comprises: 
aligning a first radial projection of the fluid cartridge with a first slot formed in the chamber wall; and 
shifting the fluid cartridge axially such that the first radial projection extends into the first slot;
wherein an interface between the first radial projection and the first slot prevents rotation of the fluid cartridge on the axis; and
aligning a second radial projection of the fluid cartridge with a second slot formed in the chamber wall; and 
shifting the fluid cartridge axially such that the second radial projection extends into the second slot.
However, Brose discloses another method (See Annotated Fig. 9) of mounting a fluid cartridge (See Fig. 14 showing the assembled fluid cartridge) for a plural component sprayer (See Fig. 10 showing the assembled plural component sprayer) wherein shifting the fluid cartridge along an axis (See Annotated Fig. 9) such that a first inlet (See Fig. 11, the first fluid inlet is on #17a “connector”, See Paragraph 0125) of the fluid cartridge interfaces with a first material port (See Paragraphs 0040 and 0126, a first material port is an “air channel”) of a mounting head (See Annotated Fig. 9) of the plural component sprayer and such that a second fluid inlet (See Paragraphs 0040 and 0125, a second fluid inlet is on #17b “connector”) of the fluid cartridge interfaces with a second material port (See 
aligning a first radial projection (See Annotated Fig. 9, a first radial projection is one “catch hook” #37) of the fluid cartridge with a first slot (See Annotated Fig. 9 and Paragraph 0107, a first slot is one “slot” #38) formed in a chamber wall (See Annotated Fig. 9); and 
shifting the fluid cartridge axially such that the first radial projection extends into the first slot (See Annotated Fig. 9, Fig. 10, and Paragraph 0107);
wherein an interface between the first radial projection and the first slot prevents rotation of the fluid cartridge on the axis (See Fig. 8 and Paragraphs 0107-0110, the first radial projection inserted in the first slot prevents the fluid cartridge from rotating on the axis); and
aligning a second radial projection (See Annotated Fig. 9, a second radial projection is another “catch hook” #37) of the fluid cartridge with a second slot (See Annotated Fig. 9 and Paragraph 0107, a second slot is another “slot” #38) formed in the chamber wall (See Annotated Fig. 9); and 
shifting the fluid cartridge axially such that the second radial projection extends into the second slot (See Annotated Fig. 9, Fig. 10, and Paragraph 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brose as applied to Claim 29 above to have radial projections and slots so that shifting the fluid cartridge along the axis such that the first inlet of the fluid cartridge interfaces with the first material port of the mounting head of the plural component sprayer and such that the second fluid inlet of the fluid cartridge interfaces with the second material port of the mounting head further comprises: 
aligning a first radial projection of the fluid cartridge with a first slot formed in the chamber wall; and 
shifting the fluid cartridge axially such that the first radial projection extends into the first slot;

aligning a second radial projection of the fluid cartridge with a second slot formed in the chamber wall; and 
shifting the fluid cartridge axially such that the second radial projection extends into the second slot,
as taught by Brose, for the purpose of having the fluid cartridge further secured to the mounting head while also being easily detachable from the mounting head (See Paragraph 0110). 

    PNG
    media_image6.png
    513
    577
    media_image6.png
    Greyscale

As to Claim 40, in reference to the method of Brose as applied to Claim 39 above (See Annotated Fig. 16), Brose further discloses comprising: 
shifting the first cartridge in the first direction along the axis pulls first cartridge axially relative to a mixing chamber (See Annotated Fig. 12, the mix chamber includes #15 “tube” and #19 “needle”), 
Regarding Claim 40, Brose does not disclose aligning the second fluid cartridge with the mounting head and shifting the second fluid cartridge in the second direction along the axis includes aligning the mix chamber with a cartridge bore of the second fluid cartridge and passing the second fluid chamber over the mix chamber such that the mix chamber extends through the cartridge bore of the second fluid cartridge (Per Paragraph 0093, #17 and #18 are replaced along with #15 as one unit.  Replacing #17 and #18 without replacing the mix chamber shown in Annotated Fig. 12 is not specifically disclosed, though reusing #18 one or more times is disclosed in Paragraph 0095).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fluid cartridge (#17 and #18) with another identical fluid cartridge without replacing the mix chamber (#15 and #19), in instances where part of the fluid cartridge (#17 or #18) is worn down or damaged and the mix chamber (#15 and #19) is still clean, as doing so would utilize a known technique taught by Brose of replacing a used component with another unused version of the same component (See Paragraph 0093 disclosing that the cartridge can be replaced after use.  See Paragraph 0095 disclosing that the #18 can be reused since it is not contaminated with paint, and it is understood that over time #18 will not be suitable for reuse due to wear) to yield the predictable result of having a repaired plural component sprayer.  Utilizing such a technique would result in aligning the second fluid cartridge with the mounting head and shifting the second fluid cartridge in the second direction along the axis including aligning the mix chamber with a cartridge bore of the second fluid cartridge and passing the second fluid chamber over the mix chamber such that the mix chamber extends through the cartridge bore of the second fluid cartridge (See Annotated Fig. 12, the second fluid cartridge is identical to the first fluid cartridge). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752